Order entered October 9, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00284-CV

                TOYOTA MOTOR SALES, U.S.A., INC., ET AL., Appellants

                                                  V.

                      BENJAMIN THOMAS REAVIS, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-15296

                                              ORDER
       Before the Court is the October 7, 2019 fourth request of Vielica Dobbins, Official Court

Reporter for the 134th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to October 11, 2019.

       Although this is a large reporter’s record, it was originally due on July 5, 2019.

Accordingly, we caution Ms. Dobbins that failure to file the reporter’s record by October 11,

2019 may result in an order that she not sit as a court reporter until the reporter’s record is filed.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Dale

Tillery, Presiding Judge of the 134tth Judicial District Court; Ms. Dobbins; and all parties.

                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE